DETAILED ACTION
In response to communications filed 01/11/2021.
Claims 1-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 7 are objected to because of the following informalities:  
The additional semi-colon on page 2 line 3 of claim 1 (; and;) is unnecessary and should be removed.   
The additional comma on page 2 line 7 of claim 2 (; and,) is unnecessary and should be removed.
The additional semi-colon on page 3 line 22 of claim 7 (; and;) is unnecessary and should be removed.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (US 2015/0180782 A1) in view of Garmire et al. (US 2004/0001502 A1) hereinafter “Rimmer” and “Garmire” respectively.

Regarding Claim 1, Rimmer teaches A computer network (Rimmer: paragraph 0079 & Fig. 1, system or architecture comprising fabric to interconnect between CPUs and/or subsystem for a supercomputer), comprising:
an interconnect fabric (Rimmer: paragraph 0079 & Fig. 1, said fabric) including a plurality of routing and control distribution devices (Rimmer: paragraph 0079 & Fig. 1, interconnected switches), and,
a plurality of fabric interface devices coupled to the plurality of routing and control distribution devices (Rimmer: paragraphs 0147, 0154 & Fig. 18a, fabric interfaces coupled to said switches);
wherein each of the plurality of routing and control distribution devices and each of the plurality of fabric interface devices further comprises a state-machine  further comprising:
a plurality of bidirectional transceiver ports (Rimmer: paragraph 0358, fabric interface ports including Rx port and Tx port; see also 0349 & Figs. 50-51 each switch having a port including a transmit port and a receive port), each of the bidirectional transceiver ports having receiving circuitry and transmitting circuitry (Rimmer: paragraph 0350, each of transmit port and receive port includes circuitry and logic);
an input processing unit coupled to the plurality of bidirectional transceiver ports (Rimmer: paragraph 0359 & Fig. 52, handling flits that are received at a receive port and buffering them in an input FIFO); the input processing unit further comprising a plurality of parallel input buffers coupled to the plurality of bidirectional transceiver ports (Rimmer: paragraph 0358 & Fig. 51, where each port has multiple receive lanes with input FIFOs); wherein each of the plurality of parallel input buffers queues flits of one of a plurality of priority channels (Rimmer: paragraphs 0139, 0359 & Fig. 52, process flits for each lane with a specific priority level);
an output processing unit coupled to the plurality of bidirectional transceiver ports (Rimmer: paragraph 0358 & Fig. 51, output FIFOs); the output processing unit further comprising a plurality of parallel output buffers coupled to the plurality of bidirectional transceiver ports (Rimmer: paragraph 0358 & Fig. 51, each port having multiple transmit lanes with output FIFOs); wherein each of the plurality of parallel output buffers queues flits of one of the plurality of priority channels (Rimmer: paragraphs 0139, 0359 & Fig. 52, process flits for each lane with a specific priority level);
an arbiter (Rimmer: paragraph 0128, i.e. arbiter) coupled to the input processing unit and coupled to output processing unit (Rimmer: paragraphs 0128, 0245, arbitration to send packets of virtual lanes towards the output link); wherein the arbiter transfers data from the input processing unit to the output processing unit based on a set of instructions and at least one table located at the state machine (Rimmer: paragraph 0245, VL Arbitration Table contains a set of rules to regulate this arbitration process); and
wherein the arbiter interrupts a highest currently flit occupied priority channel when one of the plurality of parallel input buffers is detected to contain a superseding even higher priority flit (Rimmer: paragraphs 0112, Under preemption, flits from a Fabric Packets with a higher priority level preempt flits from FPs with a lower priority level, thus interrupting the priority flit (lower level which is currently highest) with one of a higher priority flit; see also paragraphs 0114-0115, packets are preempted by successively higher priority packets lanes).
Rimmer fails to explicitly selection of the channel by the arbiter in a default interrupt mode as in the remaining limitation.  However, Garmire from an analogous art similarly teaches an arbiter (Garmire: paragraph 0018, arbiter) in a default interrupt mode for choosing a highest priority currently flit for transmission on a highest currently flit occupied channel (Garmire: paragraph 0020 & 0052, monotonic option for selecting lanes in decreasing order (i.e. from highest priority to lowest priority) for transmission of packets).  Accordingly, it would have been obvious to one of ordinary 

Regarding Claim 3, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests a protected host coupled to the interconnect fabric, the protected host or server having an interconnect fabric manager that oversees an initialization process and maintains tables throughout the interconnect fabric that are responsible for dynamic routing of packets and control flits (Rimmer: paragraph 0079 & Fig. 1, fabric managers utilizing fabric management software to monitor connections).

Regarding Claim 4, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests an interconnect fabric manager server coupled to the interconnect fabric, the interconnect fabric manager server having an interconnect fabric manager that oversees an initialization process and maintains tables throughout the interconnect fabric that are responsible for dynamic routing of packets and control flits (Rimmer: paragraph 0079 & Fig. 1, fabric managers utilizing fabric management software to monitor connections).

Regarding Claim 5, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests wherein each of the plurality of parallel input buffers further comprises a first in first out buffer (Rimmer: paragraph 0359 & Fig. 52, input FIFO).

Regarding Claim 6, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests wherein each of the plurality of parallel output buffers further comprises a first in first out buffer (Rimmer: paragraph 0358 & Fig. 51, output FIFOs).

Regarding Claim 7, Rimmer teaches A method, comprising:
operating a computer network (Rimmer: paragraph 0079 & Fig. 1, system or architecture comprising fabric to interconnect between CPUs and/or subsystem for a supercomputer), using a routing and control protocol, the computer network having an interconnect fabric (Rimmer: paragraph 0079 & Fig. 1, said fabric) including a plurality of routing and control distribution devices (Rimmer: paragraph 0079 & Fig. 1, interconnected switches) and a plurality of fabric interface devices coupled to the plurality of routing and control distribution devices (Rimmer: paragraphs 0147, 0154 & Fig. 18a, fabric interfaces coupled to said switches), each of the plurality of routing and control distribution devices and each of the plurality of fabric interface devices having a state machine (Rimmer: paragraph 0154 & Figs 23a-23b, switches comprising a state machine) having an input processing unit having a plurality of parallel input buffers (Rimmer: paragraph 0358 & Fig. 51, multiple receive lanes with input FIFOs), an output processing unit having a plurality of parallel output buffers (Rimmer: paragraph 0358 & Fig. 51,  and an arbiter (Rimmer: paragraph 0128, i.e. arbiter);
operating the state machine based on a set of instructions and at least one table located at the state machine (Rimmer: paragraph 0245, VL Arbitration Table containing set of rules);
transferring data from the input processing unit to the output processing unit using the arbiter based on the set of instructions and at least one table (Rimmer: paragraph 0245, VL Arbitration Table contains a set of rules to regulate this arbitration process); and
interrupting the highest currently flit occupied priority channel when one of the plurality of parallel input buffers is detected to contain a superseding even higher priority flit using the arbiter (Rimmer: paragraphs 0112, Under preemption, flits from a Fabric Packets with a higher priority level preempt flits from FPs with a lower priority level, thus interrupting the priority flit (lower level which is currently highest) with one of a higher priority flit; see also paragraphs 0114-0115, packets are preempted by successively higher priority packets lanes).
Rimmer fails to explicitly selection of a highest priority channel by the arbiter as in the remaining limitations.  However, Garmire from an analogous art similarly teaches an arbiter (Garmire: paragraph 0018, arbiter) choosing a highest priority currently flit occupied parallel input buffer for data transmission from the input processing unit on a highest priority currently flit occupied channel (Garmire: paragraph 0020 & 0052, monotonic option for selecting lanes in decreasing order (i.e. from highest priority to lowest priority) for transmission of packets).  Accordingly, it would have been 

Regarding Claim 10, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests A non-transitory computer readable media comprising executable programming instructions for performing the method of claim 7 (Rimmer: paragraph 0371, non-transient machine-readable media to implement corresponding method).

Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer-Garmire in view of Shah et al. (US 2018/0191523 A1) hereinafter “Shah.”

Regarding Claim 2, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests wherein the arbiter further comprises an interleave mechanism further comprising an encoder (Rimmer: paragraph 0111, interleaving of flits);
wherein when one of the plurality of parallel input buffers is detected to contain a sufficiently even higher priority flit (Rimmer: paragraph 0125, preemption, content (flits) for a Fabric Packet in a virtual lane having higher priority may preempt the adding of flits of an FP in a lower-priority VL to the flit transmit stream) that according to a set of instructions and at least one table located at the state machine  and,
wherein the encoder inserts a cyclic redundancy code into a sufficiently even higher priority EOP flit to hold the sufficiently even higher priority channel open until transfer of the superseding even higher priority EOP flit is complete (Rimmer: paragraph 0108, CRCs for Link Transfer Packets and Fabric Packets to ensure data integrity).
Rimmer-Garmire fails to explicitly teach changing from a default interrupt mode to an additional mode (i.e. transient switching mode) for selection of a channel.  However, Shah from an analogous art teaches an agent to facilitate communication in one of two or more modes, where a first of the two or more modes involves communication over links including a first number of lanes and a second of the two or more modes involves communication over links including a second number of lanes (Shah: paragraph 0111).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimmer-Garmire to include different modes for lane selections as taught in Shah to ensure selection of virtual lanes with the highest priority for transmission.  

Regarding Claim 8, Rimmer-Garmire teaches the respective claim(s) as presented above however fail to explicitly teach changing from a default interrupt mode to an additional mode (i.e. transient switching mode) for selection of a channel.  Shah from an analogous art teaches an agent to facilitate communication in one of two or more modes, where a first of the two or more modes involves communication over links 

Regarding Claim 9, Rimmer-Garmire teaches the respective claim(s) as presented above and further suggests inserting a cyclic redundancy code into a sufficiently even higher priority EOP flit using an interleave mechanism located at the arbiter (Rimmer: paragraph 0111, interleaving of flits) to hold the sufficiently even higher priority channel open (in the transient switching mode) until transfer of the superseding even higher priority EOP flit is complete (Rimmer: paragraph 0108, CRCs for Link Transfer Packets and Fabric Packets to ensure data integrity).
Rimmer-Garmire fails to explicitly teach changing to an additional mode (i.e. transient switching mode) for selection of a channel.  However, Shah from an analogous art teaches an agent to facilitate communication in one of two or more modes, where a first of the two or more modes involves communication over links including a first number of lanes and a second of the two or more modes involves communication over links including a second number of lanes (Shah: paragraph 0111).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimmer-Garmire to include different modes for lane .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shah et al. (US 2018/0191523 A1) teach a fabric network that interconnects a set of components (paragraph 0027 & Fig. 1).
Birrittella et al. (US 2015/0222533 A1) teaches fabric packets are divided into flits, which are bundled in groups to form link packets that are transferred over the fabric using a reliable transmission scheme (paragraph 0100).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468